              Case 2:18-cv-00262-TSZ Document 105 Filed 05/12/20 Page 1 of 2



 1                                                                         Honorable Thomas S. Zilly

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8
      DEVITTA BRISCOE, individually, and as
 9    executor of the Estate of Che Andre Taylor;
      JOYCE DORSEY, individually; CHE ANDRE             No.     2:18-CV-00262-TSZ
10    TAYLOR, JR., individually; and SARAH
      SETTLES on behalf of her minor child, C.M.T,      DECLARATION OF JESSE VALDEZ
11    and DEMEKA GREEN for the Estate of                RESPONSE TO EXHIBIT 3 POLICE
      Brenda Taylor,                                    VIDEO CLIP DKT. 104
12
                                   Plaintiff,
13                  vs.

      CITY OF SEATTLE; MICHAEL
14
      SPAULDING and "JANE DOE"
      SPAULDING, and their marital community
15    composed thereof; SCOTT MILLER and
      "JANE DOE" MILLER, and their marital
16    community composed thereof; TIMOTHY
      BARNES and "JANE DOE" BARNES, and
17    their marital community composed thereof; and
      AUDI ACUESTA and "JANE DOE"
18    ACUESTA, and their marital community
      composed thereof,
19                                Defendants.

20
            I, JESSE VALDEZ, hereby declare as follows:
21
     1.     I am over the age of eighteen years and a citizen of the United States. I have personal
22
     knowledge of the facts set forth herein and am competent to testify to them.
23
      DECLARATION OF JESSE VALDEZ                                                      VALDEZ LEHMAN, PLLC
                                                                                       14205 SE 36th Street, Ste 100
      (2:18-CV-00262-TSZ) – Page 1
                                                                                          Bellevue, WA 98006
                                                                                            P: 425.458.4415
                                                                                            F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 105 Filed 05/12/20 Page 2 of 2



 1   2.     I am one of the attorneys of record for the plaintiffs in the above-entitled action

 2   3.     Ms. Noelle Knudsvig gave a fake name to officers on the date of the shooting when she

 3   gave her statement to officers.

 4   4.     There is evidence that Ms. Knudsvig was using heroin on the day of the shooting.

 5   Officer Timothy Barnes was disciplined for throwing away heroin he found on Ms. Knudsvig the

 6   day of the shooting. This was given to Plaintiffs via discovery.

 7   5.     Ms. Knudsvig has never been put under oath as to this incident. Ms. Knudsvig never

 8   testified at the inquest. Ms. Knudsvig has never been deposed in this case by anyone. No one

 9   outside of the law enforcement have been able to locate her and talk with her since the day of the

10   incident.

11   6.     Ms. Knudsvig also had a warrant out for her arrest on that day of the shooting and when

12   she was giving a statement to officers.

13   7.     Ms. Knudsvig line of sight was obstructed as she was sitting in the back seat of the White

14   Ford Tarsus. The facts establish that Che Taylor never fired a shot at officers; however, Ms.

15   Knudsvig states the officers fired back which further suggests she did not see what happened.

16   8.     Plaintiffs have attempted to locate Ms. Knudsvig with no success.

17          I declare under penalty under the laws of the United States of America that the foregoing

18   is true and correct to the best of my knowledge and belief.

19          SIGNED in Issaquah, Washington this 12th day for May 2020.

20

21                                                 _/s/ Jesse Valdez_______
                                                   JESSE VALDEZ
22

23
      DECLARATION OF JESSE VALDEZ                                                        VALDEZ LEHMAN, PLLC
                                                                                         14205 SE 36th Street, Ste 100
      (2:18-CV-00262-TSZ) – Page 2
                                                                                            Bellevue, WA 98006
                                                                                              P: 425.458.4415
                                                                                              F: 425.732.0130
